Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu et al (U.S. 6,261,647).  Komatsu discloses a magnetic recording medium including base 1 with a magnetic coating film 4,5 with magnetic powder with vertical orientation component of the particles of magnetic powder (column 1 – lines 28 to 31 and column 3 – lines 55 to 63), thus Komatsu anticipates all the claimed physical features and characteristics of the claimed magnetic recording medium.  The Examiner further notes that Komatsu does disclose the use of permanent magnets 10, 11, 21, 22, 23, 24, 25, and 26.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoshima et al (U.S. 2017/0287518).  Aoshima discloses a magnetic recording medium including base (0125, 0126) with a magnetic coating film with magnetic powder (paragraph 0008) with vertical orientation component of the particles of magnetic powder (paragraphs 0171 and 0174), thus Komatsu anticipates all the claimed physical features and characteristics of the claimed magnetic recording medium.

Allowable Subject Matter
Claims 1-19 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFERSON A EVANS whose telephone number is (571) 272-7574.  The examiner can normally be reached on Mon-Fri 10am-6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEFFERSON A EVANS/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        Tuesday, August 3, 2021